White, C. J.
The sole issue in this case is whether or not the defendant received an excessive sentence.
The defendant entered a plea of guilty to a felony charge of robbery. The District Court accepted the defendant’s plea and sentenced him to 3 years imprisonment in the Nebraska Penal and Correctional Complex.
On December 1, 1975, the defendant went to the house of a companion, Forrest Lohmeier. There, Lohmeier and Mark Hicks, another of the defendant’s companions, were discussing robbing a nearby service station. They asked the defendant to join them. He agreed. The trio then walked a few blocks to the service station and forcibly robbed the attendant of several *835hundred dollars. The defendant’s companions brandished pellet guns, and the defendant a knife, during the course of the robbery. The defendant had no physical contact with the robbery victim nor did he say anything. After the robbery, the trio returned to Lohmeier’s house and divided the money.
The defendant argues that under the circumstances of this case the sentence imposed by the District Court is excessive, and suggests in his brief that a more appropriate disposition would be either probation or an evaluational commitment to the Youth Development Center at Kearney.
The defendarit received the minimum sentence within statutory limits for the offense. In his remarks at the time of sentencing, the District Judge indicated that he had given consideration to other alternatives, such as probation, before deciding that imprisonment was warranted. The presentence report shows that this was not the defendant’s first run-in with the law. His juvenile record indicates auto theft, shoplifting, purse snatching, and assaulting a police officer.
A sentence imposed within statutory limits will not be disturbed on appeal absent an abuse of discretion. State v. Gillham, ante p. 563, 244 N. W. 2d 177 (1976). We have carefully reviewed the record in this case and find no abuse of discretion.
The judgment and sentence of the District Court are correct and are affirmed.
Affirmed.